
	
		II
		110th CONGRESS
		1st Session
		S. 2050
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the five-month waiting period in the disability insurance program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arthur Woolweaver, Jr. Social Security
			 Act Improvements for the Terminally Ill Act.
		2.Elimination of
			 title II waiting period for terminally ill individuals
			(a)In
			 generalSection 223(a)(1) of
			 the Social Security Act
			 (42 U.S.C.
			 423(a)(1)) is amended by adding at the end the following new
			 sentence: In the case of any application for disability insurance
			 benefits filed by an individual who is determined to be under a disability and
			 who has been certified as terminally ill by a physician (as defined in section
			 1861(r)(1)), this paragraph shall be applied without regard to any waiting
			 period. For the purposes of the preceding sentence, an individual is considered
			 to be terminally ill if the individual has a medical prognosis that the
			 individual's life expectancy is 6 months or less..
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect with respect to applications filed after the
			 date of the enactment of this Act.
			
